Citation Nr: 1743885	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI).

2.   Entitlement to an initial rating in excess of 30 percent for post-concussive syndrome with headaches, residuals of TBI.

3. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease prior to May 16, 2013.

4. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease prior to May 16, 2013.

5. Entitlement to a rating in excess of 30 percent for right knee degenerative joint disease, status-post total knee replacement from July 1, 2014.

6. Entitlement to a rating in excess of 30 percent for left knee degenerative joint disease, status-post total knee replacement from July 1, 2014.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

 The Veteran served on active duty from January 1981 to February 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in July 2008, November 2009 and February 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a February 2011 rating decision, the agency of original jurisdiction (AOJ) granted a 30 percent rating for post concussive syndrome with headaches, residuals of TBI, effective March 1, 2007.  At that time, the RO also granted a separate 10 percent rating for residuals of a TBI.  However, higher ratings are available for TBI, both as a separate rating and for post concussive syndrome with headaches.  The Veteran is presumed to seek the maximum available benefit for each disability.   As such, those claims are still considered to be on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In August 2014, the Board remanded the instant matters for additional development.
As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In a March 2017 rating decision, the AOJ recharacterized the Veteran's right and left knee degenerative joint disease as right and left degenerative joint disease, status-post total knee replacement.  A 100 percent rating was assigned effective May 16, 2013, and a 30 percent rating was assigned effective July 1, 2014, for each knee.  As the Veteran is presumed to seek the maximum available benefit for each disability, these claims are still considered to be on appeal.  See AB, supra.

Additional evidence, to include VA treatment records dated through June 2017, was added to the record after the issuance of the March 2017 supplemental statement of the case.  The Veteran's representative waived initial AOJ consideration of this evidence in an August 2017 submission.  See 38 C.F.R.            § 20.1304 (2016).  Therefore, the Board may properly consider such evidence.


FINDINGS OF FACT

1.  The Veteran's residuals of TBI manifested as a "1" two facets; the residuals of a TBI are not shown to be rated as "2" in one or more facets or "total" in the consciousness facet.

2.  The Veteran's post-concussive syndrome with headaches, residuals of TBI manifested as headaches occurring multiple times a week, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

3.  Prior to May 16, 2013, the Veteran's right knee degenerative joint disease was manifested by objective evidence of arthritis and painful motion, extension that was limited to no more than zero degrees and flexion that was limited to no more than 
140 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and did not result in lateral instability, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum. 

4.  Prior to May 16, 2013, the Veteran's left knee degenerative joint disease was manifested by objective evidence of arthritis and painful motion, extension that was limited to no more than zero degrees and flexion that was limited to no more than 
140 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and did not result in lateral instability, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.  

5.  Beginning on July 1, 2014, the Veteran's right knee degenerative joint disease, status-post total knee replacement has been manifested by mild to moderate painful motion without chronic residuals consisting of severe, painful motion or weakness in the affected extremity, ankylosis, limitation of extension to 30 degrees or greater, or impairment of the tibia and fibula. 

6.  Beginning on July 1, 2014, the Veteran's left knee degenerative joint disease, status-post total knee replacement has been manifested by mild to moderate painful motion without chronic residuals consisting of severe, painful motion or weakness in the affected extremity, ankylosis, limitation of extension to 30 degrees or greater, or impairment of the tibia and fibula. 





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8045 (2016). 

2.  The criteria for an initial rating in excess of 30 percent for post-concussive syndrome with headaches, residuals of TBI have been not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2016). 

3.  Prior to May 16, 2013, the criteria for a rating in excess of 10 percent for right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2016).

4.  Prior to May 16, 2013, the criteria for a rating in excess of 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2016).

5.  Beginning on July 1, 2014, the criteria for a rating in excess of 30 percent for right knee degenerative joint disease, status-post total knee replacement have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016). 

6.  Beginning on July 1, 2014, the criteria for a rating in excess of 30 percent for left knee degenerative joint disease, status-post total knee replacement have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's claims of entitlement to a higher initial ratings for his TBI and post-concussive syndrome with headaches stem from his disagreement with the initial evaluation following the grant of service connection.   Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the claims for increased ratings for the right and left knee disabilities, VA's duty to notify was satisfied by a January 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded multiple VA examinations in conjunction with the claims on appeal, including VA examinations conducted in August 2009 and October 2014, to determine the severity of his right and left knee degenerative joint disease as well as right and left knee degenerative joint disease, status-post total knee replacement.  Examinations were conducted in May 2007, August 2009 and February 2017 to determine the severity of post-concussive syndrome while examinations conducted in August 2009 and October 2014 to determine the severity of his residuals of a TBI.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected residuals of a TBI, post-concussive headaches, right and left knee disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his residuals of a TBI, post-concussive headaches, right and left knee degenerative joint disease, status-post total knee replacement have worsened in severity since the last VA examinations.  Rather, with respect to such disabilities, they argue that the evidence reveals that each has been more severe than the currently ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for an increased or higher rating and no further examination is necessary. 

The Board has considered the holding of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The VA examination reports of record do not reflect active and passive range of motion testing in both weightbearing and nonweightbearing, as well as in passive and active range.  However, the Board notes that the Veteran is service-connected for both knees; as such, it would be impossible to test against the "undamaged" joint.  Moreover, the Veteran underwent a total knee replacement in both knees in May 2013.  As a result, a remand to evaluate the Veteran's bilateral knee symptoms under Correia would result in an undue delay of the adjudication of his claims.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the August 2014 remand directives by obtaining updated VA treatment records, requesting that the Veteran identify any non-VA healthcare provider who had treated him for his claimed disabilities in an August 2015 letter, and obtaining a VA examinations to determine the nature and severity of the left and right knee disabilities, TBI and post-concussive headaches.  As such, that no further action is necessary.  See D'Aries, supra.

Additionally, in November 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The undersigned Veterans Law Judge enumerated the issues on appeal.  The Veteran testified regarding his current treatment for these disabilities.  Also, information was solicited regarding the type and onset of symptoms, the severity of such symptoms and the functional impairments related to such symptoms.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining updated treatment records and VA examinations to determine the nature and severity of the left and right knee disabilities, TBI and post-concussive headaches.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 






II.  Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" addresses 10 facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id., Note 1.

For migraine headaches, a 30 percent rating contemplates characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100.  Id. at 445-46.   Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating for compensation based on individual unemployability (TDIU).  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R.  § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

A 10 percent rating is assigned when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 5257.

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In VAOPGCPREC 9-98 (Aug. 14, 1998), VA's General Counsel explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis may also be based on painful motion under 38 C.F.R. § 4.59. 

A 10 percent rating when there is slight recurrent subluxation or lateral instability. A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 5257.

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In VAOPGCPREC 9-98 (Aug. 14, 1998), VA's General Counsel explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis may also be based on painful motion under 38 C.F.R. § 4.59.  

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees. Finally, where extension is limited to 45 degrees, a 50 percent rating may be assigned.

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Since July 1, 2014, the Veteran has been in receipt of a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for his right and left knee replacement.   Diagnostic Code 5055 contemplates a 100 percent rating for one year following the implantation of the prosthesis (i.e., the knee replacement surgery), and a 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A minimum rating of 30 percent is provided post knee replacement, and for intermediate degrees of residual weakness, pain, or limitation of motion, warranting a rating greater than 30 percent, but less than 60 percent, the code calls for rating by analogy to Diagnostic Code 5256, 5261, 5262. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


B.  Residuals of a TBI

The Veteran's residuals of a TBI are rated under the diagnostic code for residuals of a TBI.  He contends that the severity of his residuals of a TBI warrant a higher rating.  During a November 2012 hearing, the Veteran testified that he experienced memory difficulties in that he must write down notes, that he gets lost often and that he forgets important dates and events.  A November 2008 letter from the Veteran's wife described his difficulties with organization and memory as well as her observations that he seemed to not understand what was being spoken to him and that he has trouble with simple instructions.  She also indicated that there are times when the Veteran has gotten lost driving and that he had waved down a highway patrolman in October 2008 to ask for directions because he could not remember how to get where he was going.  A November 2008 letter from the Veteran's son also described memory difficulties.

The Board notes that a rating in excess of 10 percent for residuals of a TBI would require one or more facets or a "2" to be assigned as the highest level of facet.  However, as discussed below, the most probative evidence of record reflects that, during this entire period, the highest level of severity for any facet was "1" and, a rating in excess of 10 percent is therefore not warranted. 

In conjunction with the August 2009 and October 2014 examinations, a level of severity of "1" for the "Memory, Attention, Concentration, Executive Functions" facet was assigned due to complaints of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances or finding words or often misplacing items), attention, concentration, or executive functions but without objective evidence on testing.  
The Veteran had reported memory impairments in that he must write everything down and that on one occasion he forgot to pick up his daughter from school on his way home from work during the August 2009 VA examination.  A higher level of severity of "2" is not warranted unless objective evidence on testing of mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment.

The August 2009 and October 2014 VA examiners assigned a level of severity of "0" in the judgment facet, indicating that judgment was normal.  A higher level of severity of "1" is not warranted unless the examiner found mildly impairment judgment or occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision for complex or unfamiliar decisions.

The October 2014 VA examiner assigned a level of severity of "0" in the social interaction facet, indicating that social interaction was routinely appropriate. However, the August 2009 VA examiner found that the Veteran's social interaction was occasionally inappropriate, which warrants a severity of "1." A higher level of severity of "2" is not warranted unless the examiner found social interaction was frequently inappropriate.

The August 2009 and October 2014 VA examiners assigned a level of severity of "0" in the orientation facet, indicating that the Veteran was always oriented to person, time, place and situation.  A higher level of severity of "1" is not warranted unless the examiner found the Veteran to be occasionally disoriented to one of the four aspects (person, time, place and situation) of oriented.

The August 2009 and October 2014 VA examiners assigned a level of severity of "0" in the motor activity facet, indicating that the examiner found the Veteran's motor activity to be normal.  A higher level of severity of "1" is not warranted unless the examiner found the Veteran's motor activity to be normal most of the time, but mildly slowed at times due to apraxia.

The October 2014 VA examiner assigned a level of severity of "0" in the visual spatial orientation facet, indicating that the Veteran's visual spatial orientation was normal.  However, the August 2009 VA examiner found that the Veteran's visual spatial orientation was mildly impaired.  The Veteran testified also that he gets lost often in the November 2012 hearing and reported during his October 2014 VA examination that he has difficulty driving.  The Veteran's wife also reported that the Veteran got lost at times.  Therefore, the Board finds that a level of severity of "1" is warranted in the visual spatial orientation facet for mild impairment in that the Veteran occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  A higher level of severity of "2" is not warranted unless the examiner found the Veteran's visual spatial orientation was moderately impaired in that he usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judgment distance, using assistive devices such as GPS.

The August 2009 and October 2014 VA examiners assigned a level of severity of "0" in the subjective symptoms facets, indicating that the Veteran's subjective symptoms do not interfere with work, instrumental activities of daily living or work or other close relationships.  A higher level of severity of "1" is not warranted unless three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family or other close relationships.  Notably, the 2014 examination report indicates that the Veteran reported memory issues, headaches, blurred vision, tinnitus/hearing loss, decreased sense of smell/taste, dizziness, reduced concentration, insomnia, increased irritability, anxiety and intolerance of crowded and noisy places.  The Board notes that the Veteran has been awarded service connection for posttraumatic stress disorder, sleep apnea, post-concussive syndrome with headaches, tinnitus and bilateral hearing loss and has been diagnosed with glaucoma.  The October 2014 VA examiner found that the Veteran's residuals of a TBI did not have an impact on his ability to work and also found that the Veteran does not have any subjective symptoms, or mental, physical or neurological conditions attributable to a TBI.  Therefore, the Veteran does not have three or more subjective symptoms that could establish entitlement to the "1" level of severity.

Turning to the "Neurobehavioral Effects" facet, the August 2009 and October 2014 examiners assigned a level of severity of "0" indicating that they found evidence that the Veteran had one or more neurobehavioral effects that do not interfere with workplace interaction or social inaction.  A higher level of severity of "1" is not warranted unless the examiner found one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction or both but do not preclude them.

The August 2009 and October 2014 examiners assigned a level of severity of "0" for the "Communication" facet, indicating that the examiners found the Veteran capable of communicating by spoken and written language with the ability to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of occasionally impaired comprehension or expression of spoken or written language with the ability to communicate complex ideas. 

Both examiners found that the Veteran had a normal state of consciousness.

As noted, the rating assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined on examination.  Only one rating is assigned for all the applicable facets.  The rating assigned is 10 percent based upon the highest severity level of "1," which was assigned by the 2014 examiner for the "Memory, Attention, Concentration, or Executive Functions" facet and by the Board herein for the "Visual Spatial Orientation" and "Social Interaction" facets.  Therefore, as the Veteran has not been deemed to have a level "2" impairment in any facet, a higher 40 percent rating is not warranted for any period on appeal.

C.  Post-Concussive Syndrome with Headaches

The Veteran's post-concussive syndrome with headaches is rated by analogy under the diagnostic codes for residuals of a TBI and migraine headaches.  He contends that a higher rating is warranted due to the severity and frequency of his headaches.  During the November 2012 hearing, the Veteran testified that his headaches occurred four to five times a week, that the headaches lasted between 45 to an hour and that the headaches lasted as long as six hours at a time.  He also testified that he needed to lie down in a quiet, dark room during the headaches, that he had not been directed to stay home from work and that he missed maybe two to three days during a month time period due to headaches.

Based on the foregoing, the Board finds that the evidence does not more nearly approximate the criteria supportive of a 50 percent rating under Diagnostic Code 8100.  An August 2009 VA examination reflected the Veteran's reports of daily headaches occurring two to three times per day, with each lasting from minutes to hours.  In an October 2014 VA examination, the Veteran reported headaches five to six times per month.  He reported headaches that occurred three to four times weekly, that he was unable to work for 24 to 48 hours during prostrating headaches that occurred two times per month and that he was able to take time off work during these prostrating headaches in a February 2017 VA examination report.  The Veteran reported headaches three times per week in a June 2017 VA treatment note.  While the Veteran's lay statements and the medical evidence demonstrate that he experiences frequent headaches, which occur multiple times per week and someone times result in exacerbations requiring the Veteran to lie down in a darkened room, such do not result in symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, while the Veteran has reported missing two to three days from work due to his headaches, he has testified that he had not been instructed by a physician to stay home from work.  The record shows that he has been able to maintain gainful during the course of the appeal.  In fact, while he reported that he was a security safety director at a resort hotel in August 2009, subsequent records show that he had advanced in his career to project manager.  Such success is incompatible with a finding of severe economic inadaptability.  Furthermore, based on a review of the Veteran's records and his own reports of the nature and severity of his headaches, the February 2017 VA examiner determined that such did not result in very frequent prostrating and prolonged attacks of migraine headache pain.  A higher rating is therefore not warranted.

D.  Right and Left Knee Degenerative Joint Disease

The Veteran's right and left knee degenerative joint disease are rated by analogy under the diagnostic code for traumatic arthritis and limitation of flexion.  He contends that a higher rating is warranted due to his knee pain and symptoms.  During the November 2012 hearing, the Veteran testified that he experienced knee pain and constant popping and that his knees caused balance difficulties and the inability to walk distances without severe pain.  He also testified that his orthopedist had recommended that he wear knee braces due to instability.
With regards to the right and left knee degenerative joint disease, the Board finds that a rating in excess of 10 prior to May 16, 2013, is not warranted in either knee.  The Veteran's right and left knee flexion was found to be from zero degrees to 140 degrees with objective evidence of pain in August 2009 VA examination.  Such range of motion does not amount to a 10 percent rating, even in consideration of painful motion and other factors.  The Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, as demonstrated at the August 2009 VA examination, the Veteran had pain during range of motion testing without indication that such resulted in additional functional loss, to include a greater loss of flexion.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in the right and/or left knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg in either knee.  Extension was found to be to zero degrees bilaterally in the August 2009 VA examination.  The evidence of record fails to show that the Veteran's right and/or left knee extension was limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  Additionally, pain on range of motion testing was noted in the August 2009 examination.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating extension limited to 10 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a higher rating or separate rating under Diagnostic Code 5261 in the right and/or left knee.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability in the right and/or left knee.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, the clinical evidence of record fails to demonstrate recurrent subluxation or lateral instability and the Veteran has not alleged recurrent subluxation.  While the Veteran has reported wearing a knee brace, an August 2009 VA examination was negative for instability.  Therefore, a higher or separate rating under Diagnostic Code 5257 for the right and/or left knee is not warranted.

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his left knee and/or right disability.  The clinical evidence does not establish, and the Veteran has not alleged, ankylosis, a meniscus condition, impairment of the tibia or fibula, or genu recurvatum.  The August 2009 VA examination found that the Veteran did not have an ankylosis, patellar abnormality, or a meniscus abnormality.  Therefore, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not for application. 

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left and right knee degenerative joint disease and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include knee popping, crepitus and pain.  The Veteran's history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.

E.  Right and Left Knee Degenerative Joint Disease, Status-Post Total Knee Replacement

The Veteran's right and left knee degenerative joint disease, status-post knee replacement are rated under the diagnostic code knee replacement.  As noted above, his right and left knee disabilities were recharacterized as right and left knee degenerative joint disease, status-post total knee replacement in a March 2017 rating decision.  These disabilities were rated as 100 percent disabling from May 16, 2013 to July 1, 2014 and 30 percent disabling beginning on July 1, 2014.  The Board notes that the Veteran underwent a bilateral knee replacement on May 16, 2013.  

The Veteran alleges that a higher rating is warranted as his still has pain, swelling, decreased mobility, knee buckling and gait instability.  He also alleges that he cannot stand up for too long or walk long distances, that he cannot squat and that using the stairs is difficult. 

For the period beginning on July 1, 2014, the Board finds that the evidence does not indicate chronic right and/or left knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under Diagnostic Code 5055.  An October 2014 VA examination found right and left knee flexion to be to 95 degrees with pain at 95 degrees and right and left knee extension to be to zero degrees with no objective evidence of painful motion.  The Veteran was able to perform three repetitions without additional functional loss or range of motion loss.  Further, muscle strength testing was 5/5 for knee flexion and knee extension, bilaterally, which is active movement against resistance.  In addition, anterior instability, posterior instability, or a medial-lateral instability testing was found to be normal bilaterally.  Collectively, the objective testing results do not more nearly approximate severe painful motion or weakness. 

Additionally, objective medical evidence does not reveal a degree of limited flexion or extension that would be compensable under Diagnostic Codes 5260 or 5261, much less represent an intermediate degree of limited motion.   Furthermore, there has been no evidence of impairment of the tibia or fibula or ankylosis of either knee so as to warrant evaluating the disability under Diagnostic Code 5256 or 5262 (the only other diagnostic codes under 38 C.F.R. § 4.71a providing for assignment of a rating greater than 30 percent). 

The assigned 30 percent rating beginning on July 1, 2014, appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra.   Here, there is no probative evidence to support a finding that, at any point since July 1, 2014, symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling, to include on repeated use and during flare-ups, to support assignment of a rating in excess of 30 percent under any applicable Diagnostic Code predicated on limitation of motion. 

F.  Other Considerations

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his left and/or right knee disabilities, residuals of a TBI and post-concussive headaches to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific objective findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of these service-connected disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected left and/or right knee disabilities, residuals of a TBI and post-concussive headaches.

The Board has also considered whether a staged rating, or further staged rating, under Hart, supra, is appropriate for the Veteran's service-connected right and left knee disabilities, residuals of a TBI and post-concussive headaches.  However, the Board finds that his symptomatology has been stable during each rating period reviewed by the Board.  Therefore, assigning staged, or further staged, ratings for the disabilities are not warranted. 


ORDER

An initial rating in excess of 10 percent for residuals of a TBI is denied.

An initial rating in excess of 30 percent for post-concussive syndrome with headaches, residuals of TBI, is denied.

A rating in excess of 10 percent for right knee degenerative joint disease prior to May 16, 2013, is denied.

A rating in excess of 10 percent for left knee degenerative joint disease prior to May 16, 2013, is denied.

A rating in excess of 30 percent for right knee degenerative joint disease, status-post total knee replacement from July 1, 2014, is denied.

A rating in excess of 30 percent for left knee degenerative joint disease, status-post total knee replacement from July 1, 2014, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


